USCA4 Appeal: 21-1181      Doc: 44        Filed: 11/02/2022    Pg: 1 of 7




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1181


        TRINETTE COLEMAN,

                            Plaintiff - Appellant,

                     v.

        JOHN E. WHITLEY, Acting Secretary, United States Department of the Army,

                            Defendant - Appellee,

                     and

        PATRICK M. SHANAHAN, Acting Secretary of Defense,

                            Defendant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:17-cv-01164-SAG)


        Argued: October 26, 2022                                   Decided: November 2, 2022


        Before WILKINSON, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-1181      Doc: 44         Filed: 11/02/2022    Pg: 2 of 7




        ARGUED: Paula M. Potoczak, LAW OFFICE OF PAULA M. POTOCZAK, Alexandria,
        Virginia, for Appellant. Sarah A. Marquardt, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Ruth Ann G. Azeredo,
        LAW OFFICE OF RUTH ANN AZEREDO LLC, Annapolis, Maryland; Timothy W.
        Romberger, LAW OFFICES OF TIMOTHY W. ROMBERGER, Washington, D.C., for
        Appellant. Jonathan F. Lenzner, Acting United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.



        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1181       Doc: 44        Filed: 11/02/2022      Pg: 3 of 7




        PER CURIAM:

               Trinette Coleman appeals from the district court’s order granting summary

        judgment to Defendant on her employment discrimination claims ∗ raised pursuant to

        Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. Finding no

        error, we affirm.

               We “review[] de novo the district court’s order granting summary judgment.”

        Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A district

        court ‘shall grant summary judgment if the movant shows that there is no genuine dispute

        as to any material fact and the movant is entitled to judgment as a matter of law.’” Id. at

        568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury could return

        a verdict for the nonmoving party.” Id. (internal quotation marks omitted). In determining

        whether a genuine dispute of material fact exists, “we view the facts and all justifiable

        inferences arising therefrom in the light most favorable to . . . the nonmoving party.” Id.

        at 565 n.1 (internal quotation marks omitted). However, “the nonmoving party must rely

        on more than conclusory allegations, mere speculation, the building of one inference upon

        another, or the mere existence of a scintilla of evidence.”        Humphreys & Partners




               ∗
                 Although Coleman argues on appeal that she was discriminated against based on
        her race and gender she points to no evidence pertaining to gender discrimination and has
        therefore waived that claim on appeal. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d
        307, 316 (4th Cir. 2017) (“A party waives an argument by failing to present it in its opening
        brief or by failing to develop its argument—even if its brief takes a passing shot at the
        issue.” (cleaned up)).

                                                     3
USCA4 Appeal: 21-1181      Doc: 44         Filed: 11/02/2022      Pg: 4 of 7




        Architects, LLP v. Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal

        quotation marks omitted).

               A plaintiff pursuing a claim under Title VII may either offer direct evidence of

        discrimination or, using indirect evidence, she may rely on the burden shifting framework

        that was adopted by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S.

        792, 802 (1973). Under the McDonnell Douglas standard, the plaintiff bears the initial

        burden of establishing a prima facie case. Id. To establish a prima facie case, the plaintiff

        must show that (1) she is a member of a protected class; (2) her job performance was

        satisfactory; (3) she suffered an adverse employment action; and (4) the adverse action

        occurred “under circumstances giving rise to an inference of unlawful discrimination.”

        Adams v. Trs. of Univ. of N.C.-Wilmington, 640 F.3d 550, 558 (4th Cir. 2011). The fourth

        element can be met by showing that “similarly-situated employees outside the protected

        class received more favorable treatment.” White v. BFI Waste Servs., LLC, 375 F.3d 288,

        295 (4th Cir. 2004); see also Gerner v. Cnty. of Chesterfield, 674 F.3d 264, 266

        (4th Cir. 2012) (listing this standard as fourth element of discrimination claim).

               Where a plaintiff makes a showing sufficient to support a prima facie case, the

        burden shifts to the defendant to articulate a legitimate, nondiscriminatory reason for the

        employment action. McDonnell Douglas Corp., 411 U.S. at 802-03. If the employer

        produces a legitimate reason for the action, the burden once again shifts to the plaintiff to

        show that the employer’s rationale is a pretext for discrimination. Id. at 804. The plaintiff

        has the ultimate burden of demonstrating that the employer’s action was discriminatory.

        St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507-08, 511-12 (1993).

                                                     4
USCA4 Appeal: 21-1181      Doc: 44         Filed: 11/02/2022     Pg: 5 of 7




               While Coleman is a member of a protected class and suffered an adverse

        employment action—namely, a “fair” performance evaluation resulting in a delayed

        promotion—our review of the record reveals that Coleman failed to establish a prima facie

        case of discrimination because, aside from her own opinion, she has not provided evidence

        that her job performance was satisfactory at the time her promotion was delayed.

        See Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 960-61 (4th Cir. 1996) (“It is

        the perception of the decision maker which is relevant, not the self-assessment of the

        plaintiff.” (internal quotation marks omitted)). By contrast, both of Coleman’s supervisors

        and a third supervisory employee attested that Coleman’s job performance was lacking.

        Nor did Coleman produce evidence showing that the circumstances around her delayed

        promotion gave rise to an inference of discrimination, and the comparator Coleman named

        was not similarly situated so as to allow for comparison. Further, even if Coleman had

        established a prima facie case of discrimination, she failed to adduce evidence to establish

        that her employer’s reason for delaying her promotion—that her job performance was not

        satisfactory—was pretextual.

               Turning to Coleman’s hostile work environment claim, a prima facie hostile work

        environment claim requires a plaintiff to show “(1) unwelcome conduct; (2) based on the

        plaintiff’s sex [or race]; (3) sufficiently severe or pervasive to alter the plaintiff’s

        conditions of employment and create an abusive work environment; and (4) that is

        imputable to the employer.” Roberts v. Glenn Indus. Grp., Inc., 998 F.3d 111, 117

        (4th Cir. 2021).   “Conduct is ‘unwelcome’ when it continues after the employee

        sufficiently communicates that it is unwelcome.” Id. (internal quotation marks omitted).

                                                     5
USCA4 Appeal: 21-1181      Doc: 44          Filed: 11/02/2022     Pg: 6 of 7




        “Establishing the third element requires that the plaintiff show that the work environment

        was not only subjectively hostile, but also objectively so.” Id. at 117-18 (internal quotation

        marks omitted). “To determine whether an environment is hostile, the [c]ourt must look at

        all the circumstances, which may include the frequency of the discriminatory conduct; its

        severity; whether it is physically threatening or humiliating, or a mere offensive utterance;

        and whether it unreasonably interferes with an employee’s work performance.” Id. at 118

        (internal quotation marks omitted). “And as to the fourth element, an employer may be

        found vicariously liable to an employee when a supervisor with immediate (or successively

        higher) authority over [her] creates an actionable hostile environment.” Id. (internal

        quotation marks omitted). “Liability may be imputed to the employer if the employer had

        actual or constructive knowledge of the existence of a hostile working environment and

        took no prompt and adequate remedial action.” Amirmokri v. Balt. Gas & Elec. Co.,

        60 F.3d 1126, 1130 (4th Cir. 1995).

               Coleman has not alleged that any of her supervisors made any race-based comments

        toward her. Another employee’s one-time statement that Coleman was only hired because

        she was African-American was not severe or pervasive enough to alter Coleman’s

        conditions of employment. See Holloway v. Maryland, 32 F.4th 293, 301 (4th Cir. 2022)

        (finding one episode of yelling insufficiently severe and pervasive to establish a hostile

        environment and noting that “[e]valuation and criticism of one’s work performance, while

        perhaps unpleasant, is not abusive”). Moreover, another employee’s rude conduct and

        refusal to provide training is insufficient to alter the conditions of employment.

        § See Evans v. Int’l Paper Co., 936 F.3d 183, 192 (4th Cir. 2019) (“[R]ude treatment from

                                                      6
USCA4 Appeal: 21-1181      Doc: 44         Filed: 11/02/2022      Pg: 7 of 7




        coworkers, callous behavior by one’s superiors, or a routine difference of opinion and

        personality conflict with one’s supervisor are not actionable under Title VII.”). Further,

        Coleman did not present sufficient evidence to raise a dispute of material fact as to whether

        her coworker’s actions could be imputed to her supervisors.

               Therefore, we affirm the district court’s order.

                                                                                      AFFIRMED




                                                     7